Citation Nr: 1244358	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-16 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an eye disability, to include as due to service-connected diabetes mellitus.

2.  Entitlement to an increased initial disability evaluation for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.

3.  Entitlement to an initial compensable rating for erectile dysfunction, currently rated as a noncompensable complication of service-connected diabetes mellitus.

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's case was previously before the Board in August 2010.  The Veteran had submitted evidence of being in receipt of disability benefits from the Social Security Administration (SSA) as well as under the Civil Service Retirement System (CSRS) in June 2010.  Medical evidence from the Veteran indicated his CSRS retirement was due to myeloid sarcoma. 

The Board remanded the case in order to obtain any outstanding SSA records as well as records from the Office of Personnel Management (OPM) in August 2010.  

Records from SSA were received in September 2010.  The records show that the Veteran was determined to be disabled as of July 2009.  His primary disability was synovial sarcoma and his secondary disability was diabetes mellitus.  

The SSA records did not reflect treatment for the Veteran's two pending higher rating issues.  There were limited VA records included in the SSA records; however, they did not provide additional evidence such as to allow for an evaluation of the Veteran's service-connected disabilities.  The Veteran was examined for diabetic retinopathy in July 2009.  The findings, as at the time of earlier visits, were that there was no evidence of diabetic retinopathy.

The OPM disability records show that the Veteran was granted disability as a result of residuals related to his cancer.  He was determined to be unable to return to his previous position with the Postal Service.  

As noted, the Veteran received disability retirement from SSA and OPM as a result of a synovial sarcoma.  A review of Virtual VA reflects that the Veteran was granted service connection for the synovial sarcoma by way of a rating decision dated in May 2010.  He was also granted service connection for six additional disabilities related to his sarcoma.  He was granted a 100 percent rating for his service-connected synovial sarcoma, effective from September 9, 2009.  He also received entitlement to Special Monthly Compensation (SMC) based on housebound criteria because he had a disability rated at the 100 percent level and additional service-connected disabilities that combined for a rating of 60 percent or more.  See 38 U.S.C.A. § 1114(s) (West Supp. 2012).  The rating decision listed the effective date as based on the date of claim received from the Veteran.

A review of the evidence listed in the rating decision shows that the records, to include VA treatment records, appear to be contained in the SSA records obtained by the Board in September 2010 with the exception of a VA examination report dated in May 2010.

A second rating decision contained in Virtual VA shows that the RO proposed to reduce the Veteran's 100 percent disability rating for his service-connected synovial sarcoma to a noncompensable rating in April 2011.  Such a reduction would also require termination of his SMC based on housebound criteria.  The rating decision referenced a VA examination dated in April 2011 as well as VA outpatient entries from April 2011.  

Finally, Virtual VA shows a third rating decision, dated in August 2011, which effected the proposed reductions in the Veteran's disability rating and receipt of SMC, as of November 1, 2011.  The rating decision reflects that the Veteran had a combined service-connected disability rating of 70 percent as of November 1, 2011.  His PTSD rating of 30 percent remained as his highest rated service-connected disability.

The several rating decisions referenced above refer to VA records that have not been made available in Virtual VA and are not included in the claims folder.  It is not clear whether the records contain pertinent evidence to the issues on appeal.  However, in the absence of being able to make such a determination, the VA records must be obtained.  

In addition, the Veteran was last examined by VA for his PTSD disability in March 2008.  He submitted a private evaluation by W. J. Anderson, Psy.D., that was dated in October 2008.  VA treatment records dating from 2003 show periodic outpatient treatment for PTSD.  The Veteran's Global Assessment of Functioning (GAF) score was listed at 70 or above on multiple occasions.  He received a similar score at the time of his VA examination in March 2008.  However, the private examination report provided a GAF score of 39; a score significantly lower than any of the outpatient entries for the Veteran.  Symptoms noted in the report of October 2008 were in contrast to those noted in previous outpatient entries as well as at the time of the VA examination in March 2008.  

The Veteran has cited to the private examination as more indicative of his level of disability because the examiner spent several hours with him as opposed to a short time by the VA examiner.  The Veteran does not indicate how the one-time evaluation by the private examiner reflects such a dramatic difference in the assessment of his disability when compared with the multiple outpatient entries as well as the VA examination of March 2008.  

As it has been over four years since the Veteran's service-connected PTSD was last examined, a new examination is needed to assess his level of disability.  


Finally, the Veteran has submitted evidence of unemployability; both by way of his SSA disability and his OPM disability.  The records from the two sources relate the Veteran's disability to a service-connected disability or disabilities.  There is no evidence of record to reflect that the Veteran has returned to work since his 100 percent rating was reduced.  

In Rice v. Shinseki, the Court of Appeals of Veterans Claims (CAVC) held that a claim for a TDIU is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  The claim may be expressly raised (e.g., by filing a VA Form 21-8940) or "reasonably raised by the record," and the claim may be filed as a component of the initial claim or as a claim for an increase rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during the appeal of the initial evaluation assigned, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  22 Vet. App. 447, 448-49 (2009).  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340 , 3.341, 4.16(a) (2012). 

In addition, TDIU may be awarded on an extra-schedular basis if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), but is still unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2012). 

The issue of entitlement of TDIU is clearly raised by the record in this case.  There is no indication that it has been developed or adjudicated at this point.  Accordingly, it must be remanded for consideration.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice to substantiate a claim for entitlement to a TDIU rating.  The notice should also include the necessary information regarding VA's duty to assist and what the Veteran can do to assist in the development of his claim.  

2.  The Veteran should be contacted and requested to identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The AMC/RO should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.

3.  Upon completion of the above development, the Veteran should be scheduled for a VA examination to assess the current status of his PTSD disability.  The claims folder must be made available to the examiner, in conjunction with the examination.  All necessary tests should be conducted as the examiner deems necessary.  The examiner should review the results of any testing prior to completion of the report.

The examiner is requested to review the October 2008 report by Dr. Anderson and comment on whether the symptomatology recorded in the report is consistent with symptomatology noted in prior VA outpatient entries as well as the VA examination of March 2008.  The examiner should address whether the October 2008 report provided an accurate assessment of the Veteran's overall PTSD disability status at that time.  

In addition, the report of examination should contain a detailed account of all manifestations of the Veteran's PTSD disability found to be present.  The examiner must also comment on the extent to which the Veteran's disability affects occupational and social functioning and the Veteran's ability to obtain and maintain substantially gainful employment.  The report of examination must include a complete rationale for all opinions expressed.

4.  The Veteran should be afforded an examination to assess the impact of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  The claims folder and complete copy of this remand must be made available to the examiner. 

The examiner should evaluate the Veteran's service-connected disabilities and provide an opinion as to whether the Veteran's service-connected disabilities alone render him unable to obtain and maintain substantially gainful employment. The examiner should provide a complete rationale for any opinion expressed. 

5.  The examination reports should be reviewed to ensure they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner.  See Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After undertaking any other development deemed appropriate, the AMC/RO should re-adjudicate the issues on appeal as well as adjudicate the issue of entitlement to a TDIU rating.  This would include consideration of referral of the issue for extraschedular consideration if necessary.  If any benefit sought is not granted, the Veteran, and his representative, must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL D. MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


